Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT TO CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 3, 2008 Synovics Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Nevada 0-22011 86-0760991 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 5360 Northwest 35th Avenue, Ft. Lauderdale, FL (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (954) 486-4590 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Item 3.02 Unregistered Sales of Equity Securities On April 3, 2008, the Registrant and its wholly owned subsidiary, Kirk Pharmaceuticals, LLC ( Kirk ), completed an initial closing of a bridge round of debt financing (the  Bridge Note Offering ), whereby Kirk issued convertible bridge notes (the  2008 Bridge Notes ) in the principal amount of $6,792,292 to accredited investors as defined by Rule 501 under the Securities Act of 1933, as amended (the  Securities Act ). Subsequently, the Registrant completed an additional closing and issued a further 2008 Bridge Note in the principal amount of $200,000 to an accredited investor. Of the 2008 Bridge Notes issued, notes in the principal amount of $5,227,292 were issued in exchange for (i) 2008 Bridge Notes in the principal amount equal to the unpaid principal of convertible bridge notes issued by Kirk in a bridge note offering conducted during 2007 (the  Bridge Note Offering ), and (ii) 2008 Bridge Notes in the principal amount equal to (1) the unpaid principal and accrued and unpaid interest of a bridge note held by 2133820 Ontario, Inc. (Ontario) an affiliate of Harcharan Singh, a beneficial owner of more than 10% of the Registrants outstanding common stock, that was issued by Kirk in April 2007 (the  Singh Note ), and (2) accrued and outstanding consulting fees due to Mr. Singh. The incremental gross proceeds to the Registrant were $1,565,000. The lead investor in the 2008 Bridge Note Offering was Svizera Holdings BV ( Svizera ) which invested an aggregate of $1 million in the 2008 Bridge Note Offering. Svizera is a wholly-owned subsidiary of Maneesh Pharmaceuticals Ltd. ( Maneesh ), which is controlled by Vinay Sapte and his brother Maneesh Sapte. Vinay Sapte was recently appointed to the Registrants board and Maneesh Sapte together with Jyotindra Gange, each Maneesh designees, are proposed to become members of the Registrants board upon the later to occur of (i) the initial closing of a contemplated Series C Financing (including Svizeras proposed $6 million investment), and (ii) the end of ten days after the dissemination of an Information Statement on Schedule 14 F-1 and its mailing and dissemination to the Registrants shareholders. In addition Ontario invested an aggregate of $1,652,292 in the 2008 Bridge Note Offering (including $1,552,292 of unpaid principal and accrued and unpaid interest of a promissory note issued by Kirk which rolled over into the 2008 Bridge Note Offering plus accrued and unpaid consulting fees). The 2008 Bridge Notes bear interest at 6% per annum increasing to 18% in the case of an event of default and mature on June 30, 2008, unless earlier converted. Upon the closing of a qualified equity financing (as defined therein), the 2008 Bridge Notes convert at the option of the holder into the Registrants future Series C Preferred Stock and warrants to acquire shares of common stock to be issued in a qualified equity financing at a premium of 10% of the unpaid principal and interest of the 2008 Bridge Notes. In addition, upon closing of the qualified equity financing, holders of the 2008 Bridge Notes are entitled to receive bridge warrants to acquire the Registrants common stock at an exercise price and upon other terms identical to the warrants to be issued in the qualified equity financing. The number of shares of common stock into which the bridge warrants are exercisable ranges from 40% to 50% of the number of shares of common stock issuable to holders upon conversion of the Series C Preferred Stock receivable upon conversion of the 2008 Bridge Notes, with the range depending on the timing of the initial closing of the qualified equity financing. In connection with the 2008 Bridge Note Offering, the Registrant agreed to issue an aggregate of 1,358,458 shares of its common stock to holders of the 2008 Bridge Notes. To secure Kirks obligations under the 2008 Bridge Notes, the Registrant issued 1,000,000 shares of Series
